DETAILED ACTION
This action is written in response to the application filed 3/29/19.The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-15 are allowable over the prior art, but are rejected under §101. Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Modha discloses a neuromorphic computing system utilizing a crossbar array. The system also specifically uses an event-driven architecture and time-division multiple access. (See e.g. [0047].) Although the disclosure mentions axonal delay (see [0057]), the disclosure does not address determining a delay period, or updating a bit map corresponding to a particular delay period. (US 2012/0109866 A1.)
Smallridge discloses a timestamp neural network which may be implemented using analog electrical circuitry. (See e.g. [0015].) The disclosure does not address determining a delay period, or updating a bit map corresponding to a particular delay period. (US 2010/0257130 A1.)
Izhikevich disclose a neuromorphic system which implements post-synaptic update delays (see e.g. [0074]-[0076] and [0107]), but does not address updating a bit map corresponding to a particular delay period. (US 2013/0073499 A1.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
updating a first bit map corresponding to a first delay period equal to a second difference between a pre-determined delivery delay and the first difference by updating a bit of the first bit map that corresponds to a first axon of a core circuit that the incoming firing event targets.
Independent claims 6 and 11 are allowable for the same reason as claim 1.

Claim Rejections - 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method, which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below each, under its broadest reasonable interpretation, covers performance of the limitation in the mind:
“determining a first difference between a time the incoming firing event is received and a time stamp”
“updating a first bit map corresponding to a first delay period...”
“in response to an endo of the first delay period: reading the incoming firing event”.
Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the specification is clearly directed to neuromorphic computing (which cannot be practically implemented in a human brain), claim 1 is not clearly integrated into a neuromorphic computing (hardware) system. Not even generic computing hardware is recited.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the additional limitations recited in claim 1 are:
“receiving an incoming address event packet” (insignificant pre-solution activity), and
“delivering the incoming firing event to the first axon” (insignificant post-solution activity).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 6 and 11, which recite an analogous system and computer program product, respectively, as well as to dependent claims 2-5, 7-10, and 12-15. The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 2, 7, and 12 additionally recite “decoding the address event packet”. This is an additional mental process.
Dependent claims 3, 8, and 13 additionally recite “receiving an update vector” and “determining whether the outgoing firing event targets an axon that is on-module or off-module”. These are each additional mental processes.
Dependent claims 4, 9, and 14 additionally recite “in response to determining the outgoing firing event is on-module, updating a second bit map”. This is an additional mental process.

Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Vincent Gonzales/Primary Examiner, Art Unit 2124